Citation Nr: 1315681	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right leg neuritis prior to October 7, 2009.

2.  Entitlement to a rating in excess of 10 percent for right leg neuritis from October 7, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  This service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Infantryman Badge and was awarded the Purple Heart medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a compensable rating for service-connected shell fragment wound of the right leg.
 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing held at the San Antonio RO in August 2009.  A transcript of that hearing is included in the claims folder.  

In November 2009, the Board remanded the claim for a compensable rating for the residuals of a shell fragment wound of the right leg for additional development.  The Board also remanded the claim in May 2011, in part, for specific evaluation of any neurologic residuals associated with the shell fragment wound of the right leg.

In a May 2012 rating decision, the RO awarded a separate 10 percent rating for right leg neuritis, effective from October 7, 2009.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remained on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2012, the Board denied a compensable rating for the residuals of a shell fragment wound of the right leg, but remanded the issue of entitlement to a rating in excess of 10 percent for right leg neuritis for additional development. 


FINDINGS OF FACT

1.  Prior to October 7, 2009, the Veteran's right leg neuritis was manifested by subjective symptoms of numbness and pain, without any objective sensory deficits.

2.  From October 7, 2009, the Veteran's right leg neuritis was manifested by subjective symptoms of numbness and pain and no more than mild objective sensory deficits including decreased sensation for sharp and soft touch along the lateral cutaneous nerve of the calf and the ankle, and hypoactive deep tendon reflexes in the knee and ankle.


CONCLUSIONS OF LAW

1.  For the entire period prior to October 7, 2009, the criteria for an initial rating of 10 percent, and no higher, for right leg neuritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8524 (2012).  

2.  From October 7, 2009, the criteria for a rating in excess of 10 percent for right leg neuritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8524 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  The notice requirements regarding entitlement to a higher rating were accomplished in letters sent in October 2004 and April 2005 prior to the initial rating decision.  A letter sent in November 2008 included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated following the November 2008 notification letter, by way of a supplemental statement of the case (SSOC) issued in January 2013.  This cures any timing problem associated with inadequate notice.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO obtained his service records and VA and private treatment records.  The Veteran was also afforded VA examinations.  The Board finds the examination reports are adequate as they were based on a clinical interview, a review of the claims file, and a thorough physical examination, and because the disability was described in sufficient detail to aid the Board with its rendering of an informed determination.  

Finally, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria to establish a separate, compensable rating for associated neurologic impairment.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, this was not necessary, however, because the Veteran volunteered testimony regarding his symptoms.  Accordingly such, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the claim may be addressed on the merits.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, and that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

For nerves such as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8524, 8526.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

VA treatment records from June 2003 to the present do not reflect any abnormalities associated with the right leg shell fragment wound.  

In an April 2005 statement, the Veteran reported that his shrapnel wound caused his hamstring to go numb at times.  He also stated that there were times when his leg became painful.

In an addendum to his October 2005 Notice of Disagreement, the Veteran reported that he had numbness in his lower legs from his shrapnel fragment wound.  The numbness was at its worst with prolonged sitting, or when he had to continuously use his brake and accelerator while performing his bus driver duties.

On evaluations in September 2006 and October 2006, peripheral pulses were palpable and there were no focal, motor, or sensory deficits noted.  A June 2008 treatment record showed peripheral pulses and deep tendon reflexes were intact and the Veteran's gait was normal.

The Veteran was provided a VA peripheral nerves examination in July 2008.  On physical examination, his motor and strength tests were normal throughout.  Reflexes were +1 1/2 in his bilateral lower extremities.  Sensory testing was preserved throughout, although he stated the vibration in his feet was not quite as good as in his hands.  His gait was intact.  With respect to the diagnosis, the examiner stated there was no clinical evidence of a diffuse lower extremity peripheral neuropathy.  The examiner stated that the Veteran did have some intermittent pain in his right lower back radiating to the posterior thigh, which may be secondary to nerve root abnormality, such as a lumbar radiculopathy; however, no objective findings of a lumbar radiculopathy or neuropathy were noted.

At a July 2008 VA examination for his spine, a neurologic evaluation was also performed.  Objectively, motor and muscle strength was 5/5 in both lower extremities.  Sensation was intact to light brush strokes to both lower extremities.  Deep tendon reflexes were 2+ at the Achilles and patellar tendons.  The posterior tibialis and dorsalis pedis pulses were palpable and symmetrical.  The Veteran was able to heel and toe stand.

At the Veteran's August 2009 hearing, he testified that he had pain and numbness in his right leg with prolonged standing.  This pain was aggravated with movement.

At a June 2011 VA examination, the Veteran reported having pain and numbness in his right leg with standing.  The examiner indicated that there were nerve damage residuals from the right leg shrapnel injury.  These residuals were decreased sensation for sharp touch and soft touch on the lateral cutaneous nerve of the calf, right side.  The examiner further noted that the effect of this residual on the Veteran's activities of daily living was that when driving a car for any length of time it caused numbness up the right leg to the hip.

At a September 2012 VA examination, the Veteran reported numbness to the skin on the lateral aspect of his calf that increased with driving and sitting for prolonged periods.  He treated these symptoms with Ibuprofen.   The examiner indicated that the numbness was of mild severity.  On objective examination, muscle strength with knee extension, ankle plantar flexion, and ankle dorsiflexion was normal (5/5).  Deep tendon reflexes in the right knee and ankle were hypoactive (1+).  Sensory examination revealed normal sensation for light touch in the upper anterior thigh (L2), the thigh and knee (L3/4), and the right foot and toes (L5).  Sensation was decreased in the lower leg and ankle (L4/L5/S1).  No trophic changes were observed.  The Veteran's gait was normal.  

The examiner opined that there was incomplete paralysis in the internal popliteal (tibial) nerve that was of mild severity.  The remaining nerves affecting the lower extremities, including the external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, the anterior tibial (deep peroneal) nerve, the posterior tibial nerve, anterior crural (femoral) nerve, the internal saphenous nerve, the obturator nerve, external cutaneous nerve of the thigh, and the ilio-inguinal nerve were all normal.  The Veteran did not use any assistive devices for locomotion.  His peripheral neuropathy nerve disability did not impact his ability to work.  The diagnosis was right neuritis (numbness to the right lateral and posterior calf) status post shrapnel injury.

Based on the evidence presented, the Board finds that for the entire appeal period prior to October 7, 2009, a 10 percent rating is warranted for the Veteran's right leg neuritis.  In reaching this conclusion, the Board has considered the Veteran's credible report of numbness and pain in his right leg and has resolved doubt in his favor to find that his symptoms were wholly sensory and mild at best.  The pertinent regulations provide that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

An even higher rating of 20 percent is not warranted as moderate incomplete paralysis is not shown.  While the Veteran's statements and testimony regarding his symptoms is considered credible, competent and probative, all of the objective neurologic evaluations during this period resulted in normal clinical findings as discussed above.  There was no evidence of any measurable impairment, such as atrophy, muscle or motor weakness, or impaired plantar flexion of the foot.  Therefore, the evidence supports a finding that the Veteran suffered with, at most, mild incomplete paralysis of the internal popliteal (tibial) nerve of the right leg warranting no more than a separate 10 percent rating for the period prior to October 7, 2009.  38 C.F.R. § 4.124a, DC 8524.  

The Board finds that from October 7, 2009, a rating in excess of 10 percent rating is not warranted.  Again, the Board has considered the Veteran's credible report of numbness and pain in his right leg.  However, the clinical findings noted during this period reflect a disability of no more than mild severity.  In particular, the June 2011 and September 2012 VA examination reports show decreased sensation along the lateral cutaneous nerve of the calf, and hypoactive deep tendon reflexes in the ankle and lower leg.  All of the other clinical findings were normal.  The Veteran's gait was also normal.  Significantly, the September 2012 VA examiner specifically opined that based on the Veteran's clinical presentation, the right leg neuritis is only of mild severity.  Thus, while the Board does not doubt that the Veteran experiences some discomfort and difficulty with respect to his right leg neuritis, the preponderance of the evidence does not support a finding of moderate incomplete paralysis.  Indeed, the objective clinical findings are minimal and largely normal, and there is no other evidence of more severe impairment, such as atrophy, muscle or motor weakness, or impaired plantarflexion of the foot.

The Board has considered whether referral for an extraschedular rating is warranted, but finds that there has been no showing that the service-connected right leg neuritis results in an exceptional disability picture such that the schedular criteria are inadequate.  The Veteran's disability has been consistently manifested by numbness and pain, and mild incomplete paralysis.  These symptoms are contemplated in the rating criteria.  At no time during the pendency of the appeal does the Veteran's disability result in functional impairment of such severity that it is not contemplated by the schedular criteria.  The Board thus finds that the currently assigned rating adequately addresses the subjective symptoms of pain and numbness, and the objective findings of no more than mild neurologic impairment.  As such, referral for consideration for an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board notes that a request for total disability evaluation based upon individual unemployability due to service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran is currently retired, a claim of entitlement to a TDIU has not been raised in this case because the Veteran has not indicated, nor does the record reflect, that he is unable to work due to his service-connected right leg neuritis.


ORDER

A 10 percent rating, and no higher, for right leg neuritis prior to October 7, 2009, is granted, subject to the laws governing the grant of monetary benefits.

A rating in excess of 10 percent for right leg neuritis from October 7, 2009, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


